                 Case 2:20-cr-00192-RSL Document 19 Filed 12/22/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8
 9     UNITED STATES OF AMERICA,                                 Case No. CR20-192RSL

10                            Plaintiff,                         ORDER GRANTING
11                       v.                                      UNOPPOSED MOTION TO
                                                                 CONTINUE TRIAL
12     LEANDRE GAINES,
13                            Defendant.
14
            This matter comes before the Court on defendant’s “Unopposed Motion to Continue Trial
15
     and Pretrial Motions Dates.” Dkt. # 17. Having considered the facts set forth in the motion, and
16
     defendant’s knowing and voluntary waiver, the Court finds as follows:
17
            1.      The Court adopts the facts set forth in the unopposed motion: in particular, that
18
19 defense counsel’s preparations have been restricted by the effects of the COVID-19 pandemic
20 and that counsel needs additional time to conduct investigations, review discovery material with
21 defendant, and explore the possible need for expert services. The Court accordingly finds that a
22 failure to grant a continuance would deny counsel, and any potential future counsel, the
23 reasonable time necessary for effective preparation, taking into account the exercise of due
24 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25          2.      The Court finds that a failure to grant a continuance would likely result in a
26
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 1
                 Case 2:20-cr-00192-RSL Document 19 Filed 12/22/20 Page 2 of 2




 1
            3.      The Court finds that the additional time requested between January 19, 2021 and
 2
     the proposed trial date of June 7, 2021, is a reasonable period of delay. The Court finds that this
 3
     additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 4
     considering the facts set forth above.
 5
            4.      The Court further finds that this continuance would serve the ends of justice, and
 6
 7 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 8 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 9          5.      Defendant has executed a waiver indicating that he has been advised of his right to
10 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
11 that right and consented to the continuation of his trial to a date up to and including June 14,
12 2021, Dkt. # 18, which will permit his trial to start on June 7, 2021.
13
            IT IS HEREBY ORDERED that the trial date shall be continued from January 19,
14
     2021 to June 7, 2021, and pretrial motions are to be filed no later than May 10, 2021;
15
            IT IS FURTHER ORDERED that the period of time from the current trial date of January
16
     19, 2021, up to and including June 7, 2021, shall be excludable time pursuant to the Speedy
17
     Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
18
19 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
20 (h)(7)(A), and (h)(7)(B)(i), (iv).
21
22          DATED this 22nd day of December, 2020.
23
24
25                                                     A
                                                       Robert S. Lasnik
26                                                     United States District Judge
27
28
     ORDER GRANTING UNOPPOSED
     MOTION TO CONTINUE TRIAL - 2
